Exhibit 10.3


TRANSITION SERVICES AGREEMENT
TRANSITION SERVICES AGREEMENT (“Agreement”) dated as of March 8, 2017 is made by
and between Apricus Biosciences, Inc., a Nevada corporation (“Seller”), and
Ferring International Center S.A., a Swiss corporation (“Buyer”). Capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Asset Purchase Agreement, dated as of March 8, 2017, (the “Purchase
Agreement”) between Buyer, Seller, NexMed (U.S.A.), Inc., a Delaware corporation
(“NexMed U.S.A.”), NexMed Holdings, Inc., a Delaware corporation (“NexMed
Holdings”), NexMed International Limited, a British Virgin Islands corporation
(“NexMed International” and together with the Seller, NexMed U.S.A. and NexMed
Holdings, the “Seller Parties”). Capitalized terms that are used and not defined
in this Agreement shall have their respective meanings set forth in the Purchase
Agreement.


RECITALS


WHEREAS, pursuant to the Purchase Agreement, the Seller Parties shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase and
acquire from the Seller Parties, all of the right, title and interest of the
Seller Parties in and to the Purchased Assets, in connection with an acquisition
of certain assets and rights associated with the Product Business by Buyer; and
WHEREAS, pursuant to the Purchase Agreement, Seller and Buyer agreed to enter
into this Agreement, setting forth the terms and conditions pursuant to which
Seller will continue to provide, or cause to be provided, certain services to
Buyer and its Affiliates in connection with the Product Business during a
transitional period.
NOW, THEREFORE, in consideration of the foregoing premises and of the respective
covenants and agreements contained herein and in the Purchase Agreement, the
parties hereto agree as follows:
1.Services.
(a)    During the Term (as defined below), Seller shall provide, or cause one or
more of the Seller Parties to provide, to Buyer or one or more of its
Affiliates, the services set forth on Annex A hereto (the “Services”). Seller
and the relevant Seller Party providing Services hereunder shall cause their
employees to provide the Services in accordance with the terms and conditions of
this Agreement.
(b)    Seller shall provide, or cause one or more of the Seller Parties to
provide, the Services with the same degree of skill, attention and care as it
exercises or has exercised in performing the same or similar services for itself
and the Seller Parties.
(c)    The Seller shall undertake to provide the Services in accordance with all
laws, authorizations and orders applicable at the location in which the Services
are rendered.





--------------------------------------------------------------------------------

Exhibit 10.3


(d)    In the event that Buyer determines that there are additional services
that Seller or the Seller Parties have historically provided to the Product
Business that are not included in the Services, Buyer and Seller shall negotiate
in good faith the addition of such services to the Services and any additional
consideration, including reimbursement of internal costs of Seller or the Seller
Parties, to be paid by Buyer for such additional services.
(e)    All employees and representatives of Seller and the relevant Seller Party
shall be deemed for purposes of all compensation and employee benefits matters
to be employees or representatives of Seller and the relevant Seller Party and
not employees or representatives of Buyer.
(f)    Nothing in this Agreement shall preclude Buyer from obtaining, in whole
or in part, Services of any nature that may be obtainable from Seller and the
Seller Parties, from its own employees or from providers other than Seller and
the Seller Parties; provided, however, that Buyer electing to do so shall not
alter the compensation payable under this Agreement.
2.    Cooperation.
(a)    Buyer shall make available on a timely basis to Seller and the relevant
Seller Party all information and materials reasonably requested by Seller and
the relevant Seller Party to enable them to provide the Services hereunder.
Seller and the relevant Seller Party providing Services hereunder shall provide
Buyer with access to their employees as may reasonably be necessary to furnish
the Services to Buyer as contemplated herein.
(b)    Promptly after the Closing Date, Buyer, on the one hand, and Seller, on
the other hand, shall each designate an individual with authority, and an
alternate to act in the absence of such individual, to act as its coordinator (a
party’s “Coordinator”). The Coordinators appointed for each of the parties will
be responsible for the liaison between Seller and the relevant Seller Party, on
the one hand, and Buyer and its Affiliates, on the other hand, with respect to
the coordination and performance of all Services.
3.    Compensation; Payment.
(a)    As consideration for the provision of the Services, Buyer hereby agrees
to pay Seller five-hundred-thousand U.S. Dollars ($500,000) in two equal
installments of two-hundred-and-fifty-thousand U.S. Dollars ($250,000) as
follows: the first installment to be paid on the first Business Day following
the ninetieth (90th) day following the Closing Date and the remaining
installment to be paid on the first Business Day following the
one-hundred-and-eightieth (180th) day following the Closing Date.
Notwithstanding anything to the contrary contained herein, the Parties
understand and agree that Buyer shall have a right of set-off for any amounts
due from Buyer hereunder with respect to any breach by Seller or Seller Parties
under this Agreement in any amount; it being understood and agreed that with
respect to either payment of two-hundred-and-fifty-thousand U.S. Dollars
($250,000) Buyer shall only be entitled to set-off more than 50% of such amounts
if determined pursuant to (i) a final settlement consented to in writing by
Seller and Buyer


2



--------------------------------------------------------------------------------

Exhibit 10.3


(such consent not to be unreasonably withheld, conditioned or delayed), (ii) a
final and non-appealable order of a governmental entity or (iii) a judgment of a
court of competent jurisdiction or award of an arbitrator, arbitration panel or
similar adjudicative body.
(b)    Buyer hereby agrees to reimburse Seller or the Seller Party for all
reasonable out-of-pocket expenses incurred in connection with the provision of
the Services that have been mutually agreed to in advance in writing by the
Parties (“Expenses”).
(c)    After the end of each month, Seller, together with the relevant Seller
Party providing Services, will submit one invoice to Buyer for all Expenses
incurred in connection with the Services provided to Buyer or its Affiliates
during such month. Each invoice shall include such documentation as may
reasonably be required by Buyer to verify the amount of any Expenses and that
such Expenses were incurred in connection with providing the Services. Payment
of all invoices in respect of Services shall be made by check or electronic
funds transmission in U.S. Dollars within thirty (30) days of the date of
receipt of the invoice. All payments shall be made to the account designated by
Seller to Buyer in the invoice.
4.    Term.
(a)    Subject to the further provisions of this Section 4 and except as
expressly provided with respect to a specific Service in Annex A hereto, the
term of this Agreement shall be the period commencing on the Closing Date and
ending on the one-hundred-and-eightieth (180th) day following the Closing Date.
(b)    Following the expiration of this Agreement, each party and its relevant
Affiliates shall cooperate in good faith with the other party to transfer
records and take all other actions reasonably requested by such other party to
enable such other party to make alternative arrangements for the provision of
services substantially consistent with the Services provided pursuant to this
Agreement.
5.    Indemnification.
(a)    Buyer shall indemnify Seller, its Affiliates, and each of their
respective officers, directors, employees, stockholders, agents and
representatives and hold them harmless from and against any and all third party
claims, losses, damages, liabilities, deficiencies, obligations or out-of-pocket
costs or expenses, including without limitation, reasonable attorney’s fees and
expenses and costs and expenses of investigation, arising out of or resulting
from Seller’s and the relevant Seller Party’s performance of the Services
requested by the Buyer hereunder or Buyer’s gross negligence, willful misconduct
or breach of this Agreement; provided, however, that such indemnity shall not
apply if such indemnified party’s actions are found by settlement or the order
of a court of competent jurisdiction to constitute gross negligence, willful
misconduct or breach of this Agreement.
(b)    Seller shall indemnify Buyer, its Affiliates, and each of their
respective officers, directors, employees, stockholders, agents and
representatives and hold


3



--------------------------------------------------------------------------------

Exhibit 10.3


them harmless from and against any and all third party claims, losses, damages,
liabilities, deficiencies, obligations or out-of-pocket costs or expenses,
including without limitation, reasonable attorney’s fees and expenses and costs
and expenses of investigation, arising out of or resulting from Seller’s and the
relevant Seller Party’s gross negligence, willful misconduct or breach of this
Agreement; provided, however, that such indemnity shall not apply if such
indemnified party’s actions are found by settlement or the order of a court of
competent jurisdiction to constitute gross negligence, willful misconduct or
breach of this Agreement.
(c)    Nothing contained in this Section 5 shall limit or alter the obligation
of any party to indemnify any other party pursuant to the Purchase Agreement.
6.    Proprietary Information. Each party agrees to maintain the confidentiality
of all non-public information relating to the other party, its Affiliates or any
third party that may be disclosed by a party to the other party in connection
with the performance of the Services hereunder in accordance with the provision
of the Confidentiality Agreement.
7.    Amendments and Waivers.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
(b)    No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
(c)    To the maximum extent permitted by Law, (i) no waiver that may be given
by a party shall be applicable except in the specific instance for which it was
given and (ii) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
8.    Assignment. Neither this Agreement nor any of the rights and obligations
of the parties hereunder may be assigned by either party without the prior
written consent of the other party, except that Buyer may assign its rights
under this Agreement to any of its Subsidiaries without the prior written
consent of Seller. Notwithstanding the foregoing, each of Seller and Buyer shall
remain liable for all of their respective obligations under this Agreement.
Subject to the first sentence of this Section 8, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and no other person shall have any right, obligation or
benefit hereunder. Any attempted assignment or transfer in violation of this
Section 8 shall be void.


4



--------------------------------------------------------------------------------

Exhibit 10.3


9.    Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto, set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.
10.    Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given in accordance with Section 10.2 of the Purchase Agreement addressed
to a party at the address set forth for such party in Section 10.2 of the
Purchase Agreement.
11.    No Third Party Beneficiaries. No provision of this Agreement is intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder; except that in the case of Section 5 hereof, the other indemnitees
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, are intended third party beneficiaries of such section
and shall have the right to enforce such section in their own names.
12.    Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.
13.    Counterparts. This Agreement and any amendments hereto may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.
14.    Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
15.    Specific Performance. Buyer and Seller each agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof and that each party shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at Law or equity.
16.    Consent to Jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of the courts located in the State of New York (or, if a
state court located in the state of New York declines to accept jurisdiction
over a particular matter, any court of the United States located in the State of
New York), for the purposes of any Action arising out of this Agreement or any
transaction contemplated hereby, and agrees to commence any such Action only in
such courts. Each party further agrees that service of any process, summons,
notice or document by registered mail to such party’s respective address set
forth herein shall be effective service of process for any such Action. Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any Action


5



--------------------------------------------------------------------------------

Exhibit 10.3


arising out of this Agreement or the transactions contemplated hereby in such
courts, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Action brought in any such court
has been brought in an inconvenient forum.
17.    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of New York, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.
18.    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF AND THEREOF.
19.    Independent Contractor. Nothing contained in this Agreement shall be
deemed or construed to create a partnership or joint venture, to create the
relationships of employee/employer or principal/agent, or otherwise create any
liability whatsoever of either party with respect to the indebtedness,
liabilities, obligations or actions of the other or any of their respective
officers, directors, employees, stockholders, agents or representatives, or any
other person or entity.
20.    Survival. The provisions of Sections 3 through 20 shall survive the
expiration or earlier termination of this Agreement for any reason whatsoever.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






6



--------------------------------------------------------------------------------


Exhibit 10.3


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.


APRICUS BIOSCIENCES, INC.






By: /s/ Richard Pascoe
Name:    Richard W. Pascoe
Title:    Chief Executive Officer & Secretary






FERRING INTERNATIONAL CENTER S.A.




By: /s/ Peter Wilden
Name: Peter Wilden
Title: Director


By: /s/ Michel Pettigrew
Name: Michel Pettigrew
Title: Director










